Citation Nr: 0621893	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  00-18 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for sinusitis, rhinitis, 
and a deviated nasal septum.  


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Esquire


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from March 1977 through 
September 1978.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, and following a December 2005 remand 
from the Court of Appeals for Veterans Claims.


FINDINGS OF FACT

1.  An examination is required to determine whether there is 
a connection between the veteran's sinus condition and 
service.  

2.  The veteran has refused to report for a VA examination 
requested by the Board of veteran's appeals.  

3.  There is no competent medical evidence of record to link 
the veteran's sinus condition with active service.


CONCLUSION OF LAW

The criteria for service connection for a sinus condition are 
not met.  38 U.S.C.A. §§ 1131 (West 2005); 38 C.F.R. §§ 
3.303(a), 3.655(b) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking to establish service connection for a 
sinus condition.  She contends that her sinus disabilities 
were incurred in an in-service accident at which time she 
fell from a plane onto the concrete ground below.  The 
preponderance of the evidence is against her claim, because 
the record is devoid of evidence of a nexus between any 
current sinus condition and active service.

To establish service connection, a veteran must submit (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Pond v. 
West, 12 Vet. App. 341, 346 (1999); 38 U.S.C.A. § 1131;  
38 C.F.R. § 3.303(a).

The August 1994 x-ray report from Elk County Regional Medical 
Center showed an impression of mild chronic maxillary 
sinusitis with minimal mucosal thickening.  A December 1992 
VA nose and sinus examination report is also in the claims 
folder.  The VA examiner noted the veteran's septum to be 
deviated to the left superiorly and diagnosed very mild left 
maxillary sinus mucous membrane thickening and rhinitis with 
deviated nasal septum, but did not comment on whether this 
diagnosis was related to service in any way.  Thus, there is 
evidence of record suggesting that the veteran does have a 
sinus condition.

In its decision of May 2001, the Board accepted an August 
1994 x-ray report as sufficient to reopen the veteran's claim 
for service connection for a sinus condition.  At that time, 
however, the record did not contain medical evidence showing 
the veteran's current disability (the 1994 report was seven 
years old and did not comment on the findings made on VA 
examination in 1992), and there was no evidence of a nexus 
between any identified sinus condition and service.  Thus, a 
VA examination was ordered by the Board in order to determine 
the existence, etiology and likely onset of the veteran's 
sinusitis, rhinitis and deviated septum.  The examination was 
order pursuant to 38 C.F.R. § 3.159(c)(4), which states that 
VA will provide a medical examination or obtain a medical 
opinion if VA determines it is necessary to decide the claim.  
Here, the record does not contain sufficient competent 
medical evidence to decide the case because there is no 
evidence of a nexus opinion.  

The medical evidence of record, both then and now, 
establishes a possibility of a current sinus disorder based 
upon a diagnosis made many years ago.  The most recent 
evidence is now over 12-years old and was without comment on 
whether the conditions found at that time were related to 
service.  Thus, an examination was necessary to determine a 
current diagnosis.  An examination was also necessary to 
determine whether there was a nexus between any current 
disability and the veteran's active service.  None of the 
medical evidence of record establishes that nexus.  Evidence 
of a current disability and of a medical nexus are necessary 
elements to establish service connection under 38 C.F.R. 
§ 3.303(a).  The VA examination was ordered by the Board to 
assist the veteran in developing her claim for service 
connection.  Nevertheless, in June 2001, the veteran's 
counsel submitted a statement indicating that the veteran 
refused to appear for a VA examination.  Counsel opined that 
all necessary evidence to grant the veteran's claim was 
already of record, which was inaccurate.

The veteran was advised in the May 2001 Board Order that 
failure to report to this examination may have adverse 
consequences on her claim, including possible denial under 
38 C.F.R. § 3.655(b), which states that when a veteran fails 
to report for an examination in conjunction with a reopened 
claim for a benefit that was previously denied, "the claim 
shall be denied."  

Because there is no evidence to establish the veteran's 
current sinus disability, or to establish a nexus between any 
sinus disability and service, a VA examination was necessary 
to decide this claim.  Because the veteran failed to report 
to the examination scheduled with regard to her reopened 
claim, the Board has no choice but to deny the claim under 
38 C.F.R. § 3.655(b).

Duties to Notify and Assist

When a complete or substantially complete application for 
benefits is filed, VA must notify the veteran of (1) what 
information and evidence is needed to substantiate the claim; 
(2) which information the veteran is expected to provide to 
VA; and (3) which information VA will attempt to obtain on 
the veteran's behalf.  VA must also ask the veteran to submit 
to VA any pertinent evidence in her possession.  38 C.F.R. 
§ 3.159(b)(1) (2005).

VA sent the veteran a letter in April 2002 that gave her 
adequate notice.  The letter notified the veteran of the 
evidence necessary to establish entitlement to service 
connection.  It also notified her what she was expected to 
provide, what VA would obtain on her behalf, and asked her to 
provide VA with information regarding any additional evidence 
that she wanted VA to obtain.  The letter also notified her 
that it was her responsibility to make sure all necessary 
evidence is received by VA.  Thus, the April 2002 letter 
satisfied VA's duty to notify.  Any defect with respect to 
the timing of the notice requirement was harmless error.  The 
veteran was furnished content-complying notice and proper 
subsequent VA process, thus curing any error in the timing.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VA also has a duty to assist the veteran in substantiating 
her claim.  The duty to assist contemplates that VA will help 
the veteran obtain relevant records, whether or not the 
records are in federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c), (d).  Here, the claim file 
contains the veteran's various written statements, her 
testimony from the RO hearing, her service, non-VA and VA 
medical records, and the December 1992 VA examination report.  
As discussed above, VA attempted to afford the veteran a 
current VA examination to assist her in the development of 
her claim, but, on the advice of counsel, she refused to 
attend.  The veteran has not notified VA of any additional 
available relevant records with regard to her claim.  In June 
2006, she notified VA that she has nothing else to submit 
with regard to her claim.  As such, VA met its duty to 
assist.

In light of the denial of the veteran's service-connection 
claim, no initial disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the veteran under the holding in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Because VA's duties to notify and 
assist have been met, there is no prejudice to the veteran in 
adjudicating this appeal.


ORDER

Entitlement to service connection for a sinus condition is 
denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


